Citation Nr: 1120050	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-36 994	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability evaluation higher than 30 percent for service-connected posttraumatic stress disorder (PTSD) with history of schizophrenia.  

2.  Entitlement to service connection for hypertension, claimed as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran filed a VA Form 21-4138 (Statement in Support of Claim) dated in July 2010, on which, in the first paragraph, he requested "WITHDRAWAL OF MY APPEAL FOR PTSD ISSUES, EFFECTIVE DATE OF THIS SIGNING."  He also addressed several other issues which have not yet been adjudicated by the RO.  As to those latter issues, the Board does not have jurisdiction over them, and they are REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1969 to May 1973.

2.  On September 3, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, which was forwarded from the RO, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran wrote in his July 2010 statement that he wanted to withdraw his appeal with respect to the issues involving PTSD.  At that time, the issues of entitlement to an increased rating for PTSD and entitlement to service connection for hypertension as secondary to PTSD had been certified for appellate review. 

Thus, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to further review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


